Citation Nr: 1515675	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  06-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae (PFB).

2.  Entitlement to an initial compensable rating for service-connected tinea pedis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1984 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Muskogee, Oklahoma currently has jurisdiction over the appeal.

In October 2006, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing has been added to the claims file.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board remanded these claims for further evidentiary development in July 2009, October 2010, August 2012, and November 2013.  Unfortunately a further remand is required with regard to the claim for entitlement to an initial compensable rating for tinea pedis.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 5, 2006, and since January 5, 2011, the Veteran's PFB has affected less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and no more than topical therapy has been required.

2.  In December 2010, a corticosteroid therapy for the Veteran's PFB was applied for less than six weeks.


CONCLUSIONS OF LAW

1.  Prior to October 5, 2006, and since January 5, 2011, the criteria for a compensable disability rating for pseudofolliculitis barbae are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2014).

2.  For the period October 5, 2006 to January 5, 2011, the criteria for a 10 percent rating for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial compensable rating for pseudofolliculitis barbae.  The Board will first discuss certain preliminary matters.  Then the issue on appeal will be analyzed and a decision rendered.

Stegall concerns

The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  By a remand order of November 2013, the Board ordered the agency of original jurisdiction (AOJ) to obtain VA treatment records, to arrange a VA medical examination as to tinea pedis and pseudofolliculitis barbae, and to readjudicate the claims.  A review of the Veteran's virtual claims folder reflects that this development has occurred and that the Board's remand instructions have been substantially complied with.  As requested, VA treatment records from the Oklahoma City VAMC dated from February 212 to the present have been added to the record.  A VA medical examination took place in December 2013, and an addendum medical opinion was obtained in February 2014.  Finally, the claim was readjudicated by a supplemental statement of the case of April 2014.  The requested development having been completed, the case is again before the Board for appellate consideration.

The Veterans Claims Assistance Act of 2000

Duty to notify

The development of the Veteran's claim has been consistent with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under the VCAA, VA has an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA must specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).  The record indicates that the originating agency provided the Veteran with VCAA notice, including notice with respect to the disability rating and the effective-date elements of the claim, by letters mailed in March 2006 and August 2007.

Duty to assist

The VCAA also defines the obligations of VA with respect to the duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The Board finds that all available, relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, service treatment records, and postservice VA medical records.

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  If there a history of remission and recurrence of a condition, the duty to assist may encompass the obligation to evaluate a condition during an active, rather than inactive phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during a remission phase did not accurately reflect elements of disability that caused Veteran to miss three to four months of work at a time).  In other situations, an examination during flare-up may not be required, such as where the worsened state of a veteran's disability does not affect earning capacity and does not last more than a few days approximately twice a year.  See Voerth v. West  13 Vet. App. 117, 122-23 (1999)

The Veteran underwent a VA medical examination most recently in December 2013, and the report of an addendum medical opinion was made in February 2014.  The latter report reflects that the examiner interviewed and examined the Veteran, evaluated the Veteran's current medical condition, and reviewed the Veteran's complete medical history and claims folder.  The Board concludes that the December 2013 medical examination and February 2014 addendum opinion are together adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Rating for PFB disability

The Veteran has been assigned a noncompensatory initial rating for PFB with an effective date of February 1, 2005, and seeks a higher initial rating.  The Veteran's PFB is currently evaluated under 38 U.S.C.A. § 4.118, Diagnostic Code (DC) 7806, pertaining to dermatitis or eczema.

In general, disability evaluations determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptoms of the disability with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  When, as here, a veteran disagrees with the initial rating, the entire evidentiary record from the time of the veteran's claim for service connection to the present will be considered in determining the proper evaluation of disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must sufficiently identify the disability and coordinate a rating with the impairment of function.  It is not expected, however, that all cases will show all the findings specified in the rating schedule.  See 38 C.F.R. § 4.21 (2014).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event.  If a preponderance of the evidence is against a claim, the claim will be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2014).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  If two evaluations potentially apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

Separate evaluations may be assigned for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For these "staged" ratings, a disability may require re-evaluation in accordance with changes in a veteran's condition, and the level of current impairment must be considered in the context of the disability's entire history.  See 38 C.F.R. § 4.1 (2014).  A disability that resolves itself (that is, becomes asymptomatic) during the appeal period can still be service-connected.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In October 2008, during the pendency of the Veteran's appeal, the applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended.  The October 2008 revisions apply to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran filed his claim in September 2004 and did not request that his claim be considered under the new regulations.  As the Veteran's claim was pending at the time of the amendment, he is entitled to application of the criteria that are the most favorable to his claim.  No award based on an amended regulation may take effect, however, before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2014).  Because the criteria under the two Diagnostic Codes potentially applicable to PFB, DC 7800 and 7806, have not changed in substance, the Board need not determine which version is more beneficial to the Veteran.

Pseudofolliculitis barbae is not specifically listed in the Rating Schedule at 38 C.F.R. Part 4.  When a disability is not listed in the rating schedule, it is permissible to make the rating under a closely related disease or injury for which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2014).  Diagnostic Codes potentially applicable to the Veteran's claim are DC 7800 and DC 7806.

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.

The Veteran's pseudofolliculitis barbae could also be evaluated under Diagnostic Code 7806 for dermatitis or eczema.  Under Diagnostic Code 7806, a noncompensable rating is assigned if less than 5 percent of the entire body or less than 5 percent of the exposed areas is affected, and; no more than topical therapy has been required during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

A 10 percent evaluation is assigned where the disability affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent evaluation is appropriate where the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent evaluation is appropriate where the disability affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs has been required during the past 12-month period.  Id.

The Veteran was diagnosed with PFB during service in October 1984.  See October 1984 service treatment record.  He was given "shaving waivers" (allowed not to shave) during service.  See, e.g., January 2004 service treatment record.  A service treatment record of October 2002 noted the Veteran's one-eighth-inch beard and the presence of some shaving bumps and discoloration of the neck. 

A VA treatment record of October 2004 notes PFB as a medical impression and the fact that PFB "has been present since [the Veteran's] entire military career."  It was further noted that "he currently uses equipment for shaving and has some scarring of the cheeks.  Currently, the condition is very well-controlled."  The clinician also stated, "Of the bearded area reveals one-eighth inch of beard in a goatee-like style.  There was ice-pick type scarring in the cheek areas bilaterally occupying  approximately 25 square cm total, with less an 1% of the total body surface area in normally observed areas.  Otherwise, there are less than 10 ingrown hairs appreciated in the nape of the neck."

In 2006, the Veteran stated that he had disfiguring scars that he tried to cover up with his beard.  See October 2006 hearing before decision review officer.  He was using a topical treatment for his PFB at that time, which, he said, caused bumps, in-grown hairs, and infections on his face.  He described his PFB at that time as ongoing, very painful, and akin to "thousands of needles sticking in your face all the time."  When he shaved, the condition worsened, causing white bumps on his face.  He did not feel that the topical medication was completely effective.  Photographs in the claims file in July 2006 show several white bumps on the Veteran's face.

A VA medical examination of October 2009 noted that PFB was having a significant psychological impact on the Veteran, who stated that he "just can't take it" when growing a beard.  Again the Veteran reported a feeling of "needles in his skin" where he had small bumps of folliculitis.  The Veteran also reported constant pain.  The examiner remarked in the report that the Veteran was very self-conscious about his many small but not disfiguring papules.  The examiner found that 1.2 percent of the exposed area was affected.  The percentage of the entire body affected was less than 1 percent.  No scarring, disfigurement, ulceration, exfoliation, crusting, acne, or chloracene was present.

A VA treatment note of December 2010 documented that the Veteran had been using Lotrimin unsuccessfully to treat a rash on his neck; that a flare-up of PFB "improved p 10d course of pred 60;" that the left chin was much less swollen with a few inflamed papules; and that the right lateral neck had annular plaque, sharp elevated border, and central hyperpigmentation.  The PFB improved with "cont MCN 100mg BID and tretinoin 0.05% cream."  As for the neck, the examiner noted, "GA vs. partially tx tinea vs. others: IK kenalog 5mg/cc 0.6cc total injected into border."

A January 2011 VA treatment record documented that the Veteran's PFB was greatly improving and "under good control."  The clinician noted that "the lesion that was injected with kenalog on the L neck initially improved and then grew and a new satellite area has formed."  The Veteran had been using Lamisil cream to keep his PFB under control.  A physical examination revealed a "hypergimented scaling patch with small macule superior on the L neck."  VA treatment records of January 2012 document that the Veteran's use of the following medications: minocycline capsules, tretinotin cream, tolnaftate cream, ketoconazole cream, lactase tablets, meclizine tablets, naproxen tablets, and terbinafline tablets.

The Veteran underwent a VA medical examination in December 2013 in which the examiner found that the Veteran had no visible skin condition.  There was no evidence of benign or malignant skin neoplasms, systemic manifestations due to any skin disease, or scarring or disfigurement of the head, face, or neck.  According to the December 2013 examination report, the Veteran had not been treated with oral or topical medications or other treatments in the past 12 months for any skin condition, including PFB.  Moreover, there were no debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.

The examiner described the history of the Veteran's PFB as follows, "This gentleman has a long history of pseudofolliculitis barbae.  He has curly beard hairs and when he uses a razor, he develops tender bumps in the beard area.  He has had treatment with topical retinoids, chemical depilatories and long term oral antibiotics for this but the only thing that really helps is avoiding using a razor.  He uses a clippers and is fully satisfied with his appearance other than regretting that his skin looks darker in the beard area.  He attributes the hyperpigmentation to irritation from the chemical depilatories he used for years.  In 12/10 he had an annular plaque on his neck.  It was uncertain whether this was granuloma annulare or partially treated tinea facie.  He had been using a topical antifungal.  The area was injected with triamcinolone to clear granuloma annulare and he was given oral Lamisil for the possibility of fungus.  His skin cleared and this has not recurred."

In addition, in the "Remarks" section of the December 2013 report, the examiner stated, "His PFB is inactive because he has not been shaving.  Were he to resume using a razor, it would be very likely to flare up again but he is satisfied with his appearance while he uses just a clippers."  In     The report stated the Veteran's PFB was inactive and that his face appeared normal because he was using clippers and not shaving.  The examiner also noted that "PFB and tinea pedis are unrelated to one another."

In a February 2014 addendum report, the examiner noted that the Veteran's face had looked normal during his last two medical exams.  The percentage of the total body and of the exposed skin affected by PFB was found to be zero.  The examiner reiterated that there is no PFB present, that the Veteran had had no treatment in the previous 12 months, and that he will continue to have no symptoms if he refrains from shaving.  It was further noted that the "ice pick" scars documented in the 2004 VA medical report were more likely than not caused by past acne lesions.

In an April 2014 statement, the Veteran alleges that he has "permanent damage to [his] face as a result of shaving with various products that were recommended by medical staff" who were sometimes "not properly trained and did not understand the condition" of PFB.  He further disputes the view of the December 2013 medical examiner that the use of clippers has eliminated the PFB symptoms.  He alleges that the December 2013 examiner did not see the "irritation and/or damage" on his face because she did not touch his face, use a light, or come closer to him.

Diagnostic Code 7806 (for dermatitis or eczema) is a more appropriate disability code than Diagnostic Code 7800 (for disfigurement of the head, face and/or neck) in this case, because the predominant disability is a skin disorder affecting the face and neck when the Veteran shaves.  Although the Veteran's PFB has caused irritation and papules at times, this condition is not shown to be more nearly approximated by disfigurement, including a predominant disability manifested by scarring.  The disability is instead primarily manifested by skin disease that is more appropriately rated pursuant to Diagnostic Code 7806.  The record shows that the symptoms come and go depending on whether the Veteran shaves.  The VA examinations show that the Veteran is not always in a state of flare-up as shown in the 2006 photograph.  In October 2002, the Veteran's PFB was "very well-controlled," and less than one percent of the total body surface area in normally observed areas was affected.  In December 2013, the medical examiner found that the Veteran had no visible skin condition.

Applying DC 7806, the Board finds that there was a period in the history of the Veteran's PFB disability in which the criteria for a compensable rating were met.  The December 2010 VA treatment record documents a 10-day treatment of the corticosteroid prednisone ("pred 60").  As noted above, DC 7806 provides that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for less than six weeks during the past 12-month period warrants a ten-percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

Because the record presents a basis for a compensable rating for PFB under the applicable rating criteria at some point throughout the appeal period, "staged ratings" are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The beginning of the period that necessitated treatment with prednisone can be fairly dated to October 5, 2006, when the Veteran complained of pain, infections on the face, white bumps, and in-grown hairs.  It can be inferred that the worsened condition of the Veteran's PFB continued into October of 2009, when the Veteran was complaining of "needles in the skin," constant pain, and bumps.  See VA medical examination of October 2009.  By January 5, 2011, the Veteran's PFB was "under good control."  See January 2011 VA outpatient note.

At no time during the appellate period has the disability picture approached that required for assignment of a higher, 30 percent evaluation. The Veteran has not alleged, and no medical care provider has estimated, the use of corticosteroids for a duration of six weeks for more.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

The Board has considered the statements of the Veteran in addition to the medical evidence.  The Veteran is competent to give evidence concerning his observable symptoms. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board places greater probative value, however, on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  The December 2013 examiner was required to touch the Veteran's face, to use a light, or to come closer to the Veteran in order to competently the severity of his condition.  Based on the record, the Board is unable to identify evidence sufficient to warrant a compensable rating for the Veteran's PFB other than the period from October 5, 2006 to January 5, 2011.

Extraschedular rating

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) (2014), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2011) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, which asks whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factor that may be considered exceptional or unusual with respect to the Veteran's service-connected PFB.  There is no unusual clinical picture presented, nor is there any other factor that takes the disability outside the usual rating criteria.  The Veteran's symptoms of skin bumps and irritation are adequately contemplated by the rating criteria under Diagnostic Code 780.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Rice considerations

A claim for total disability based on unemployability due to service-connected disability (TDIU), when either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board acknowledges the record evidence indicating that the Veteran's disability causes partial impairment of some physical activities of employment.   The Veteran was unemployed in 2006 after leaving military service in 2005.  He was studying business at college at that time.  See October 2006 hearing before decision review officer.  Furthermore, the VA medical examiners of October 2009 and December 2013 found that the Veteran's PFB condition could affect his occupational functioning in that he would be unable to meet a job requirement of a closely shaven face.  The record does not reflect, however, that the Veteran's pain and other symptoms render him unable to obtain or maintain substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised upon this record.


ORDER

A compensable initial disability rating for service-connected PFB prior to October 5, 2006, is denied.

A staged rating of 10 percent, and no higher, for service-connected PFB from October 5, 2006, to January 5, 2011, is granted, subject to the regulations governing the payment of VA monetary benefits.

A compensable initial disability rating for service-connected PFB after January 5, 2011, is denied. 


REMAND

The Veteran has received a noncompensable rating for tinea pedis.  See April 2005 rating decision.  Unfortunately, further remand is required due to uncertainty as to whether the December 2013 VA medical examination adequately examined the Veteran with respect to tinea pedis.  In an April 2014 statement, the Veteran stated that the December 2013 examiner did not make a physical inspection of the affected area, which was showing the effects of tinea pedis.  Specifically the Veteran stated, "Had the examiner taken the time to look at my feet, she would have seen the blisters and peeling caused by this condition.  This is a constant irritation that has not been eradicated by medicine."  The Board considers the Veteran to be credible in his account of the examination.  If no physical examination of the feet was made, the Board cannot be certain that the December 2013 medical examiner has provided an adequate rationale for her finding of "no evidence of tinea faciei."  See December 2013 VA examination report.

In order for the Board to evaluate the severity of the Veteran's disability of tinea pedis, a medical examiner's opinion is needed as to the current condition of the Veteran's feet based on physical examination.  The Veteran has cited symptoms such as blisters, cracking, calluses, dryness, and bleeding.  See October 2006 before Decision Review Officer.  In remanding, the Board is not making a medical judgment, but rather merely requesting further medical opinion.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1. After associating any relevant outstanding records with the claims file, arrange for a VA examination of the Veteran to ascertain the nature and severity of his tinea pedis.  To the extent practical, reasonable, and with the Veteran's cooperation, it is important that the examination be scheduled during an active stage of the disease.

All manifestations must be described in detail.  All signs and symptoms necessary for rating the skin condition of the feet must be reported in detail, including the percentage of the entire body affected 


and the percentage of exposed area(s) affected by tinea pedis, and well as overall limitation of function of the feet caused by the service-connected disability, and any other pertinent findings and history.

The entire claims file should be made available to, and be reviewed by, the examiner, and it should be confirmed that such records were available for review.   The examiner should review the pertinent evidence, including the Veteran's assertions with respect to the history of his disability, its symptoms, and any treatment that he has undergone.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A rationale for all requested opinions shall be provided.

2. Following the completion of the above, and any other development deemed necessary, readjudicate the claim seeking a higher initial evaluation for tinea pedis.  Unless the benefit sought on appeal is granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


